Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered
Claims 1-9 and 11-14 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Bioconjugate Chemistry, hereinafter “Yu”) in view of Butler (Methods 2000) and  Maret et al (US 5,478,741, hereinafter “Maret”).
Claim 1 is directed to a kit comprising (a) a first binding member consisting of polyvinyl alcohol attached to a support material; and (b) an indicator reagent comprising a binding member that is specific for human antibody wherein the binding member of the indicator reagent is conjugated to a detectable label and wherein the support material is selected from the group consisting of polypropylene, polystyrene, polyvinylchloride, polyamide, polycarbonate, polyether polymethyl methacrylate, nitrocellulose, polyvinylidene difluoride, agarose, metal and nylon. The recitation “for use in detecting an anti-polyvinyl alcohol antibody” in the preamble, is an intended use language and as long as the kit capable of performing the intended process, it meets the limitation. The recitation “wherein when exposed to a human bodily fluid sample, the first binding member is capable of forming a specific binary complex between an anti-PVAL antibody present in the sample and the PVAL bound to the support material; the second binding member of the indicator reagent is conjugated to a detectable label, and the second binding member is capable of forming a specific ternary complex with an the anti-PVAL antibody in the binary complex, and the ternary complex is detectable on the first binding member when the indicator reagent is applied to the first binding member after exposure to the biological sample and washing away any sample and indicator reagent that are not bound to the support material” is a process language and as long as the solid support having the PVAL is capable of providing a ternary complex, it would meet the limitation.
st col) and the PVA coated PDMS surface can be considered as a support material having a specific binding member immobilized on an aldehyde containing PDMS surface and the PVA can be considered as a first specific binding member as the PVA binds specifically of anti-PVA antibody. Yu further teaches that for attaching a biomolecule, the PVA, the PVA on the surface can be reacted with glutaraldehyde as a crosslinker for coupling to biomolecules. Yu teaches that PDMS surface having PVA suppresses non-specific adsorption towards developments of a solid-phase material for immunoassay wherein biomolecules can be covalently attached to the modified surface with even distribution and the application of PVA-functionalized surface in sandwich ELISA results in excellent detection sensitivity and linearity with negligible non-specific adsorption (page 283, 2nd col.). Yu teaches use of anti-IgG conjugated to a detectable label (e.g. HRP) in immunoassay detection (supporting material, page 4).
Butler discloses ELISA and other solid phase for immunoassays. Butler discloses various solid phases, as for example, polystyrene, beads, nitrocellulose, and PVDF (Table 1) utilized in various immunoassays.
Maret et al disclose that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay 
Therefore, since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret et al) and once a method has been established, one skilled in the art would clearly consider compiling the different components of immunoassay, as for example ELISA, including buffers and labeled anti-human antibody in a kit format and change/modify different components of the kit to best suit the assay. Since Yu teaches that PDMS surface having PVA suppresses non-specific adsorption towards developments of a solid-phase material for immunoassay wherein biomolecules can be covalently attached, one of ordinary skilled in the art can easily envisage providing the PVA coated surface in a kit useful for immobilization of various biomolecules for carrying out immunoassay with a reasonable expectation of success. Moreover, one or ordinary skilled in the art in view of Butler, can easily envisage various other solid surfaces and in different forms (e.g. microtiter, slides, particles) and of various materials, as for example, polystyrene, beads, nitrocellulose, and PVDF (Butler) for coating with PVL with the expectation of expanding the arsenal of various surfaces with PVA for immobilization of various biomolecules for various types of immunoassays with a reasonable expectation of success because once a basic concept is established (here in this case, PVA coated surface suppresses non-specific adsorption and improves detection sensitivity), some variations while keeping the basic concept would constitute obvious variations in parameters which are routinely modified in the art and are within the purview of one of ordinary skilled in the art.
; the second binding member of the indicator reagent is conjugated to a detectable label, and the second binding member is capable of forming a specific ternary complex with an the anti-PVAL antibody in the binary complex, and the ternary complex is detectable on the first binding member when the indicator reagent is applied to the first binding member after exposure to the biological sample and washing away any sample and indicator reagent that are not bound to the support material”, the recitation is an intended process language and as long as the composition if capable of providing the intended process, it meets the limitation. In this case, the the PVA blocked surface of Yu being having PVA on the surface, would also be capable of binding to human anti-PVAL antibody when exposed to a human bodily fluid sample having anti-PVAL antibody to form a binary complex on the support material and the anti-human IgG fragment conjugated with horseradish peroxidase that specifically binds to a human antibody (human anti-PVAL antibody), would be capable of binding to human anti-PVAL antibody of the binary complex to form a ternary complex and the ternary complex would be capable of detection when an indicator reagent is applied after washing away any sample.
In regards to claim 12, Yu mentioned mictrotiter plate for solid-phase immunoassay but does not mention about the materials of the microtiter plate. However, microtiter plates are manufactured in a variety of materials and the most common is polystyrene. 
In regards to claim 13, Yu does not mention about putting antigen and PVA to a specific wells of a microtiter, but however, since the basic concept of using PVA for improving detection sensitivity and specificity, utilizing PVA in specific wells for detection and using as positive and negative control in specific wells will be considered obvious variations which is within the purview of one of ordinary skilled in the art.
In regards to claims 14, Yu  teaches ELISA technique for the detection. However, since the basic concept of ELISA has been taught by Yu utilizing various apparatus including test strips as solid support for immobilizing antigens and blocking with PVAL would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments filed 05/07/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 103 in view of the amendments, but however, Applicant’s arguments have been rendered moot in view of the new grounds of rejections with a new prior art as described in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641